Citation Nr: 1620565	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  12-12 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a left hip disability. 

2.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.

3.  Entitlement to a disability rating in excess of 10 percent for a left knee disability. 

4.  Entitlement to a disability rating in excess of 10 percent for a thoracolumbar spine disability.  

5.  Entitlement to a disability rating in excess of 10 percent for headaches.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

(The issue of entitlement to payment of Combat-Related Special Compensation/Concurrent Retired and Disability Pay, and the issue of entitlement to additional compensation on behalf of a dependent child will be addressed in separate decisions).  
REPRESENTATION

Appellant represented by: Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from July 1984 to September 2004.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the RO in St. Petersburg, Florida.  The issue of TDIU entitlement is a component of the increased rating claims in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran requested a Board hearing in the May 2012 VA Form 9.  A hearing was scheduled for February 9, 2016; however, in correspondence received on January 13, 2016, the Veteran indicated that he wished to cancel the hearing.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

While medical treatment records were obtained from the Social Security Administration (SSA) in July 2015, in correspondence received in January 2016, the Veteran's attorney requested that the Board remand the appeal so that the RO can obtain the transcript of a January 7, 2016, SSA hearing and a decision by that agency on the Veteran's entitlement to disability benefits, which had not yet been issued, but was expected within 60 days of the January 8, 2016, letter.  This evidence is expected to be pertinent to the rating claims and the TDIU claim.  

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  

This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  

While the decision by SSA on the claim for SSA benefits is not controlling with respect to VA's determination on a claim, see Collier v. Derwinski, 1 Vet. App. 413, 417 (1991), SSA's determination regarding the veteran's unemployability and the reasons for that determination are pertinent for VA purposes.  See Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).

Pertinent to the rating claims, in developing the TDIU claim, in November 2015, the RO obtained a VA Headaches examination, a VA Back Conditions examination, a VA Hip and Thigh Conditions examination, and a VA Knee and Lower Leg Conditions examination.  However, the RO did not readjudicate those rating claims in light of this additional pertinent evidence.  The most recent adjudication of those claims is in March 2014.  

Under 38 C.F.R. § 19.31, a Supplemental Statement of the Case is required when the Agency of Original Jurisdiction receives additional pertinent evidence after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board. 

Here, the additional evidence was received prior to the appellate record being transferred to the Board.  This evidence is clearly pertinent to the rating claims on appeal and readjudication of those claims with issuance of a Supplemental Statement of the Case is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private medical records.  Take appropriate efforts to obtain any records identified.  A specific request should be made to SSA to obtain the records identified by the Veteran, which include the transcript of a January 2016 hearing and a disability determination.  

2.  Readjudicate the remanded rating claims in light of the November 2015 VA examinations and any additional evidence obtained, and readjudicate the TDIU claim.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any VA examinations that may be scheduled, as failure to do so may result in denial of these rating claims (including TDIU).  See 38 C.F.R. § 3.655 (2015).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


